DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-20 is/are pending.  


Claim Objections
Claims 6-7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3-5, and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-13, and 15-19 of U.S. Patent No. 10, 682,220 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘220 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘220 patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of a medical device having a tubular scaffold and liner having the claimed relative positions and connections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karavany, et al (Karavany) (US 2018/0036109 A1).
	Regarding Claim 1, Karavany teaches an expandable medical device (e.g. Figures 1, [0095]), comprising: 
	a tubular scaffold (e.g. Figures 1, framework #40), the tubular scaffold including an inner surface (luminal surface), an outer surface (abluminal surface), a first end region (end of #40 at label #30), a second end region (end of #40 at label #34), a medial region positioned between the first end region and the second end region (longitudinally central portion not attached to #s 30, 34), and a lumen extending from the first end region to the second end region (e.g. Figures 1); and 
	a liner disposed within the lumen of the tubular scaffold (combination of #s 26, 30, 34); 
	wherein first portions of the liner are secured to and in direct contact with first regions of the inner surface of the tubular scaffold (e.g. Figures 1, at #s 30, 34), thereby preventing tissue ingrowth (e.g. [0012], the material of the liner prevents ingrowth), and second regions of the inner surface are not in direct contact with the liner (e.g. Figures 1, along medial region) thereby defining tissue ingrowth regions (the lattice structure of #40 allows tissue to grow through them).

	Regarding Claim 2, the liner extends at least along an entirety of the medial region of the tubular scaffold (e.g. Figures 1).
	Regarding Claim 3, the liner extends from the first end region to the second end region of the tubular scaffold (e.g. Figures 1).
	Regarding Claim 8, the first portions of the liner secured to the inner surface of the tubular scaffold include a plurality of spaced-apart discrete attachment points (there are two circumferences of points, at #30 and at #34).
	Regarding Claim 9, regions of the liner between the spaced- apart discrete attachment points are radially spaced from the inner surface of the tubular scaffold, creating the tissue ingrowth regions (e.g. Figures 1).
	Regarding Claim 10, the plurality of spaced-apart discrete attachment points extend longitudinally along the tubular scaffold (e.g. Figures 1, the points are longitudinally arranged with respect to each other).
	Regarding Claim 11, the plurality of spaced-apart discrete attachment points extend longitudinally along an entirety of the medial region of the tubular scaffold (e.g. Figures 1, the points span the entire longitudinal length of the scaffold, which includes the medial region).
	Regarding Claim 12, the plurality of spaced-apart discrete attachment points include 4 longitudinal attachment points spaced apart circumferentially around the inner surface of the tubular scaffold (as there is a connection along the circumference, there are at least 4 attachment points, e.g. every 90 degrees).
	Regarding Claim 13, the regions of the liner radially spaced from the inner surface of the tubular scaffold are configured to deflect radially inward from the inner surface of the tubular scaffold in response to tissue ingrowth (e.g. [0091], the material is flexible and therefore able to perform the functions claims).
	Regarding Claim 14, the tubular scaffold includes interstices extending from the outer surface of the tubular scaffold to the inner surface of the tubular scaffold (e.g. Figures 1), wherein the medical device is devoid of any outer covering radially outward of the medial region of the tubular scaffold such that tissue is permitted to grow through the interstices of the tubular scaffold along the medial region (e.g. Figures 1).
	Regarding Claim 15, second portions of the liner are radially spaced from the inner surface of the tubular scaffold, creating the tissue ingrowth regions (e.g. Figures 1).
	Regarding Claim 16, the tissue ingrowth regions extend circumferentially around the inner surface of the tubular scaffold (e.g. Figures 1).
	Regarding Claim 17, the tissue ingrowth regions include at least two circumferential tissue ingrowth regions spaced apart longitudinally along the medial region of the tubular scaffold (e.g. Figures 1, along cylindrical part of #26 and along the cone of #26).

Regarding Claim 18, Karavany teaches an expandable medical device (discussed supra for claim 1), comprising: 
a tubular scaffold (discussed supra for claim 1), the tubular scaffold including an inner surface, an outer surface, a first end region, a second end region, a medial region positioned between the first end region and the second end region (discussed supra for claim 1), and a lumen extending from the first end region to the second end region (discussed supra for claim 1), the tubular scaffold including interstices extending from the outer surface to the inner surface (discussed supra for claim 14); and 
a liner disposed within the lumen of the tubular scaffold (discussed supra for claim 1), the liner extending at least along an entirety of the medial region (discussed supra for claim 2); 
wherein first portions of the liner are secured to and in direct contact with first regions of the inner surface of the tubular scaffold, thereby preventing tissue ingrowth (discussed supra for claim 1), and second regions of the inner surface are not in direct contact with the liner thereby defining tissue ingrowth regions (discussed supra for claim 1); 
wherein the medical device is devoid of any outer covering radially outward of the medial region of the tubular scaffold such that tissue is permitted to grow through the interstices of the tubular scaffold along the medial region (discussed supra for claim 14).
Regarding Claim 20, the first portions of the liner secured to the inner surface of the tubular scaffold include a plurality of spaced-apart discrete attachment points (discussed supra for claim 8), and regions of the liner between the spaced-apart discrete attachment points are radially spaced from the inner surface of the tubular scaffold, creating the tissue ingrowth regions (discussed supra for claim 9).

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karavany, et al (Karavany) (US 2018/0036109 A1), alone.
	Regarding Claim 4, Karavany discloses the invention substantially as claimed but fails to teach a first end portion of the liner forms an outer layer disposed along a portion of the outer surface of the tubular scaffold along the first end region, and a second end portion of the liner forms an outer layer disposed along a portion of the outer surface of the tubular scaffold along the second end region.
	Karavany teaches in the embodiment of Figures 4 an outer layer of the liner on the outer surface of the scaffold (#s 62). 
	Both embodiments of Karavany are concerned with the same field of endeavor as the claimed invention, namely scaffolds having a liner. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Figures 1 such that it has the liner outer layer as taught in the embodiment of Figures 4 as it is combining prior art elements according to known methods to yield predictable results (MPEP 2143).  
	Regarding Claim 5, the liner is circumferentially attached to the inner surface of the first end region of the tubular scaffold and the liner is circumferentially attached to the inner surface of the second end region of the tubular scaffold (e.g. Figures 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        9/20/2022